Citation Nr: 0941837	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-26 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1956 to 
March 1960.  
        
This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

As support for his claim, the Veteran and his wife provided 
testimony before the undersigned Veterans Law Judge at a 
videoconference hearing in June 2008.  The transcript of the 
hearing has been associated with the claims file and has been 
reviewed.

In November 2008, the Board remanded the appeal to the RO for 
additional development.  It has been returned to the Board 
for further appellate consideration.

The issue of service connection for a low back disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for a back disorder in a July 1979 rating decision.  It 
notified the Veteran of the denial, but he did not initiate 
an appeal.

2.  The additional evidence received since the July 1979 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1979 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
July 1979 rating decision to reopen the claim for service 
connection for a back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in January 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

In addition, with regard to new and material evidence, the 
January 2006 VCAA notice letter is compliant with the U.S. 
Court of Appeals for Veterans Claims (Court) decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently 
explained the bases of the prior denial (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).

However, there was no VCAA letter advising the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  In this regard, since the Veteran's 
claim is being reopened and remanded, the RO will have the 
opportunity to issue a VCAA letter under the holding in 
Dingess, supra.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in January 2006 and 
adjudicating the case in an April 2006 rating decision, the 
RO readjudicated the claim in a July 2007 SOC and an August 
2009 SSOC.  In short, the content error here does not affect 
the essential fairness of adjudication of this case, and is 
not prejudicial.  The Veteran, who has representation, had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.  In any event, the 
Veteran has never alleged how any content error prevented him 
from meaningfully participating in the adjudication of his 
claim.  As such, the Veteran has not established prejudicial 
error in the content of VCAA notice.  See Shinseki v. Sanders 
/ Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  Further, the Veteran and his 
representative have submitted statements in connection with 
his claim.  The Veteran also has been afforded an opportunity 
to provide testimony regarding his claim.  Therefore, the 
Board is satisfied that all relevant evidence identified by 
the Veteran has been obtained, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its November 2008 remand.  Specifically, 
the RO was instructed to attempt to obtain the Veteran's 
original claims file, which was missing, or to reconstruct 
the missing records.  The Board finds that the RO has 
complied with these instructions and that the Veteran's 
missing file has been obtained or otherwise reconstructed.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

The RO initially denied service connection for a back 
disorder in a July 1979 rating decision.  The RO notified the 
Veteran of that decision and apprised him of his procedural 
and appellate rights, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

In July 2005, the Veteran filed a claim to reopen his 
previously denied claim for service connection for a back 
disorder.  Because the Veteran's claim to reopen service 
connection was filed after 2001, the amended regulations are 
applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a back disorder in the 
aforementioned July 1979 rating decision because evidence at 
the time showed that a back disorder pre-existed military 
service, but that it was not aggravated by military service.  

Evidence of record at the time of the July 1979 rating 
decision consisted of the Veteran's original claim 
application; his STRs; June 1979 lay statements from a fellow 
service member, the Veteran's spouse, and acquaintances; and 
two statements from B. Slaughter, M.D., dated in August 1978 
and June 1979.  

The additional evidence received since the July 1979 rating 
decision consists of VA treatment records dated from April 
1999 to April 2009; private treatment records from Dr. L. E. 
Grover, M.D., dated from December 1999 to October 2000; 
private treatment records from St. Vincent Infirmary Medical 
Center dated in December 1999; a statement from Dr. 
Slaughter, dated in September 2001; a statement from G. 
Evans, M.D., dated in October 2001; a statement from H. Pyle 
M.D., dated in July 2002; an RO hearing transcript dated in 
September 2002; a videoconference hearing transcript dated in 
June 2008; and statements from the Veteran and his 
representative.    

Upon a review of the additional evidence received since the 
July 1979 rating decision, the Board finds that new and 
material evidence within the meaning of 
38 C.F.R. § 3.156(a) has been received.  Specifically, the 
October 2001 statement from Dr. Evans indicated that the 
Veteran's history of back pain began in the military.  

Thus, presuming the credibility of this evidence, this 
statement presents evidence of possible aggravation by 
service of the Veteran's disorder, or, in the alternative, 
evidence of a possible relationship between the Veteran's 
back disorder and his military service.  This evidence is 
new, not cumulative, and relates directly to an unestablished 
fact necessary to substantiate the Veteran's claim.  Thus, as 
new and material evidence has been received, the Veteran's 
claim for service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for a back disorder is reopened.  To this 
extent, the appeal is granted.


REMAND

However, before addressing the merits of the issue of a back 
disorder, the Board finds that additional development of the 
evidence is required.

In this case, a VA examination is needed to determine the 
current nature, severity, and etiology of the Veteran's back 
disorder.  The Veteran asserts that he has a back disorder 
that was incurred in service.  See videoconference hearing 
transcript dated in June 2008.  In this regard, in disability 
compensation (service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  

Here, a review of STRs indicates that the Veteran complained 
of, and received treatment for, a sore back in August 1956.  
At the time, he reported that he had had back problems for 
approximately three years, dating the back problem to prior 
to his entry into service.  Impression at the time was low 
back strain, mild.  He again complained of soreness in the 
upper part of his back in July 1957.  However, the Veteran's 
separation examination found no clinical abnormalities with 
the spine.
  
Post-service, records of evidence reflect that the Veteran 
initially sought treatment for a back problem in 1973.  See 
statement from Dr. Slaughter dated in June 1979.  In the late 
1990s, he was diagnosed with retroperitoneal fibrosis and 
treated with steroids.  Subsequently, he was diagnosed with 
osteoporosis, osteopenia, and compression fractures of the 
lumbar and thoracic spine due to treatment with steroid 
therapy, for which he was granted compensation under the 
provisions of 38 U.S.C.A. § 1151, with an evaluation of 60 
percent for his back disorder, effective April 4, 2000.  See, 
e.g., private treatment records from Dr. Glover, dated in 
December 1999; statement from Dr. H. Pyle, Jr., dated in July 
2002; and RO rating decision dated in October 2002.  The 
Veteran is no longer undergoing steroid therapy; however, 
further records show continuous complaints of, and treatment 
for, back problems since then.  See VA treatment records 
dated in May 2007, August 2007, and May 2008.  

Because the issue of a preexisting back disability is noted 
in the record, the Veteran's claim for service connection is 
governed by the holding in Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  In Wagner, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) held 
that the correct standard for rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the appellant's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches. Id.

Thus, in light of the medical evidence showing treatment for 
back problems in service, current persistent complaints of 
back problems, the Veteran's competent testimony regarding 
continued chronic symptomatology of back problems since 
service, and the Court's decision in McLendon, a 
comprehensive VA medical examination and opinion are needed 
to determine the exact nature and etiology of his back 
problems and whether any current back disorder is traceable 
back to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that explains generally how to 
establish entitlement to service 
connection where the presumption of 
soundness has and has not attached and 
further explain that a claim for service 
connection are governed by the holding in 
Wagner, supra.  In addition, ensure the 
notice includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess, supra.

2.  Arrange for the Veteran to undergo a 
VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current back 
disorders.  

The claims file must be made available for 
review of the pertinent medical and other 
history, particularly the records of any 
relevant treatment.  The examination 
should include any necessary diagnostic 
testing or evaluation.

If more than one back disorder is 
diagnosed, the examiner should 
additionally attempt to differentiate the 
symptoms of each back disorder and provide 
an opinion as to which symptoms may be 
attributed to the Veteran's back disorders 
incurred due to his steroid therapy.  The 
examiner should also note the symptoms 
from each back disorder that overlap or 
that cannot be differentiated.  In this 
regard, in the event that symptoms of a 
nonservice-connected disorder cannot be 
separated from those of a service-
connected disorder, VA must presume that 
all impairment shown is part and parcel of 
the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate: 

a) whether the Veteran currently has any 
back disorders; 

b) if so, whether it is at least as likely 
as not that any current back disorder is 
related to his military service; or

c) whether any current back disorder is 
the
result of a permanent increase in severity 
of a pre-existing back disorder during his 
military service?

(c) and if so, if there was a measurable 
increase in severity for his back disorder 
during his period of service, was there 
clear and unmistakable evidence this 
permanent increase in severity was due to 
the natural progression of the disability? 
 
 
The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  
 
3.  After completing the above 
development, the RO should readjudicate 
the Veteran's claim for service connection 
for a back disorder, considering the VA 
examination and any new evidence secured 
since the August 2009 SSOC.  Adjudication 
of the claim should consider the holding 
in Wagner, supra, regarding preexisting 
disabilities.  If the claim is not granted 
to the Veteran's satisfaction, send him 
and his representative another SSOC that 
includes all pertinent law and 
regulations, including the provisions of 
38 C.F.R. 
§ 3.306 (2009).  The Veteran and his 
representative should be given an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


